Citation Nr: 1808726	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  10-12 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

2.  Entitlement to restoration of a 100 percent evaluation for prostate cancer post prostatectomy with voiding dysfunction, effective December 1, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from December 1966 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his March 2010 substantive appeal, the Veteran requested a hearing before the Board.  In September 2011, he withdrew his hearing request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reflects that the Veteran has reported that he has received disability benefits from the Social Security Administration (SSA).  An August 2004 VA mental health outpatient treatment record reflects the Veteran's report that he was unemployed and on Social Security Disability Insurance (SSDI).  Subsequent records also reflect his report of receiving SSDI.  The basis for his receipt of SSA disability benefits is unclear, as is the content of any records held by SSA.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand for such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

In a November 2016 rating decision, the AOJ reduced the evaluation of prostate cancer from 100 percent to 40 percent, effective December 1, 2016.  The Veteran submitted a notice of disagreement (NOD) with respect to the reduction in April 2017.  Review of the record does not disclose acknowledgement by the AOJ of the Veteran's NOD.  The filing of a NOD places a claim in appellate status.  Therefore, a statement of the case regarding this issue must be provided to the appellant.  As such, this issue must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

2.  Issue the Veteran a statement of the case on the issue of entitlement to restoration of a 100 percent evaluation for prostate cancer effective December 1, 2016 pursuant to 38 C.F.R. § 19.26 (2017).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, the AOJ should return the claim or claims to the Board for the purpose of appellate disposition.

Then, readjudicate the Veteran's claim of entitlement to service connection for hypertension, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




